Case 1:19-cv-21845-JLK Document 53 Entered on FLSD Docket 03/10/2021 Page 1 of 4




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                     MIAMI DIVISION

                                   CASE NO. 1:19-cv-21845-JLK

 MARLENE GARCIA CASTILLO,

          Plaintiff,
 v.
 DOLLAR TREE STORES, INC.,

          Defendant.
 _____________________________________/

         ORDER DENYING DEFENDANT’S MOTION FOR SUMMARY JUDGMENT

          THIS CAUSE comes before the Court upon Defendant’s Motion for Summary Judgment

 (the “Motion”) (DE 28), filed July 20, 2020. The Court has additionally considered Plaintiff’s

 Response (DE 36) filed on August 3, 2020, and Defendant’s Reply (DE 41) filed on August 12,

 2020.

          I.      BACKGROUND

          The following facts are undisputed:

          On April 7, 2018, Plaintiff entered Defendant’s store, shopped for about half an hour then

 checked out with a cashier. DE 27 ¶¶ 1–4. While checking out, Plaintiff returned to a shopping

 aisle to retrieve a forgotten item. Id. ¶ 4. As Plaintiff walked back to the aisle, she slipped and fell

 on what she testified as a big amount of liquid she believed to be water. Id. ¶ 1, 10–11. The assistant

 manager of the store responded to Plaintiff and saw the water in which Plaintiff slipped. Id. ¶ 13.

 Plaintiff testified that the water on the floor looked dirty where she fell. Id. ¶ 10. There is no

 evidence of when the water collected on the floor or how long it was there before Plaintiff slipped.

 Id. ¶ 17.
Case 1:19-cv-21845-JLK Document 53 Entered on FLSD Docket 03/10/2021 Page 2 of 4




        II.     LEGAL STANDARD

        Summary judgment is appropriate where there is “no genuine issue as to any material fact

 and [] the moving party is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a); Anderson

 v. Liberty Lobby, Inc., 477 U.S. 242, 247–48 (1986). An issue is genuine if a reasonable jury could

 return a verdict for the nonmoving party. Mize v. Jefferson City Bd. of Educ., 93 F.3d 739, 742

 (11th Cir. 1996). A fact is material if it may affect the outcome of the case under the applicable

 substantive law. Allen v. Tyson Foods, Inc., 121 F.3d 642, 646 (11th Cir. 1997).

        If a reasonable fact finder could draw more than one inference from the facts, creating a

 genuine issue of material fact, summary judgment should not be granted. Samples ex rel. Samples

 v. City of Atlanta, 846 F.2d 1328, 1330 (11th Cir. 1988). The moving party has the burden of

 establishing both the absence of a genuine issue of material fact and that it is entitled to judgment

 as a matter of law. See Matsushita Elec. Indus. Co., Ltd. v. Zenith Radio Corp., 475 U.S. 574,

 586–87 (1986). On a motion for summary judgment, the court views the evidence and all

 reasonable inferences in the light most favorable to the non-moving party. Davis v. Williams, 451

 F.3d 759, 763 (11th Cir. 2006).

        III.    DISCUSSION

        Defendant argues it is entitled to summary judgment because Defendant did not have notice

 of water on the floor where Plaintiff fell. See Mot. Specifically, Defendant argues that Plaintiff has

 failed to prove a breach of Defendant’s duty by showing that Defendant had prior notice of the

 dangerous transitory foreign substance on the floor. Id. In her Response, Plaintiff argues that

 Defendant had constructive notice of the water because Defendant’s roof regularly leaked, and if

 Defendant had exercised ordinary care, Defendant would have discovered the water on the floor.

 See Resp. In its Reply, Defendant accepts that its roof leaks, but argues “there is no evidence to

                                                   2
Case 1:19-cv-21845-JLK Document 53 Entered on FLSD Docket 03/10/2021 Page 3 of 4




 support that a leak occurred with regularity at or near where Plaintiff’s incident occurred[,]” and

 the leak was in a different area of the store. Resp. at 5.

         To demonstrate a breach of duty involving a transitory foreign substance, Plaintiff must

 prove that Defendant had either actual or constructive prior notice of the dangerous condition.

 Mot. at 3; Fla. Stat. § 768.0755 (2017). “Constructive knowledge may be proven by circumstantial

 evidence showing that: a) The dangerous condition existed for such a length of time that, in the

 exercise of ordinary care, the business establishment should have known of the condition; or (b)

 The condition occurred with regularity and was therefore foreseeable.” Id.

         The record is replete with examples of leaks in Defendant’s store that occurred with

 regularity prior to Plaintiff’s fall. Defendant’s cashier testified that she would see an ongoing leak

 of water on the floor of the store generally when it would rain. DE 36-3 at 15–17. The store

 manager at the time stated there was a leaking problem since the time he started working, and he

 would occasionally have to put buckets out to collect leaking water. DE 31-7 at 23–36. A different

 cashier also testified that the store would use buckets to collect leaking water from the ceiling. DE

 31-8 at 12. Additionally, another customer slipped and fell in leaking water at the same store less

 than a year before Plaintiff slipped. DE 31-7 at 26–29. The district manager, assistant manager,

 store manager, and two cashiers all testified that they saw a number of leaks in the store during the

 time they worked for Defendant. See DE 31-5, 31-6. 31-7, 31-8, 36-3.

         Defendant argues that all these leaks were in a different area of the store than where

 Plaintiff fell, so the store lacked notice. See Reply. However, because Defendant knew of the

 regularity of its leaking roof, how often water would collect on its floor, and the history of a prior

 fall by another customer, the Court finds that the record is replete with evidence establishing a

 genuine issue of material fact, which precludes summary judgment.

                                                    3
Case 1:19-cv-21845-JLK Document 53 Entered on FLSD Docket 03/10/2021 Page 4 of 4




        Accordingly, it is ORDERED, ADJUDGED, AND DECREED that Defendant’s

 Motion for Summary Judgment (DE 28) be, and the same is, hereby DENIED.

        DONE AND ORDERED in Chambers at the James Lawrence King Federal Justice

 Building and U.S. Courthouse, Miami, Florida this 10th day of March, 2021.



                                                   ________________________________
                                                   JAMES LAWRENCE KING
                                                   UNITED STATES DISTRICT JUDGE

 cc:    All counsel of record




                                               4
